Citation Nr: 1020861	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to the payment of burial benefits at the rate 
prescribed for a service-connected death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1944 to 
September 1945.  He died June [redacted], 2007.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died in June 2006, and the appellant is the 
Veteran's widow; the death certificate lists the cause of 
death as respiratory failure due to or as a consequence of a 
colon mass.

2.  At the time of the Veteran's death, service connection 
had been established for colitis, evaluated as 30 percent 
disabling, and ventral hernia, evaluated as noncompensable.

3.  The competent evidence of record fails to demonstrate 
that the Veteran's cause of death was incurred in or related 
to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  §§ 1103, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).

2.  The legal criteria for the payment of burial benefits at 
the rate prescribed for a service-connected death have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 
38 C.F.R. § 3.1600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The letter dated in 
August 2007 fully satisfies the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002);  Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in August 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the claimant 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
claimant provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the claimant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
August 2007 letter provided this notice to the claimant.

Finally, the Board observes that the appellant was never 
provided notice regarding the establishment of an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Nevertheless, the Board finds this error to 
be nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  

Of record are a VA medical opinion dated January 2008, VA 
medical records, and VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
Additionally the Board notes that in accordance with Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007), the Board finds that 
the VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of the VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready 
for appellate review.

Analysis

I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).

At the time of the Veteran's death, service connection had 
been established for colitis, evaluated as 30 percent 
disabling, and ventral hernia, evaluated as noncompensable.  

The Veteran died in June 2007; the primary cause of his death 
was reported on the death certificate as respiratory failure 
due to or a consequence of a colon mass.  While the Veteran 
was not service-connected for these disabilities at the time 
of his death, the appellant asserts that the Veteran's death 
is related to his service-connected disabilities.  

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In the instant case, the Veteran's service treatment records 
are unavailable, but there is no indication, nor does anyone 
claim, that the Veteran suffered from a colon mass of any 
kind while on active duty.  Under these circumstances, there 
is no basis for showing that the Veteran's respiratory 
failure due to a colon mass which resulted in his death was 
first manifested in service so as to provide a basis for 
establishing service connection under 38 C.F.R. § 3.303.

Having established that no service-connected disability was 
the principal cause of the Veteran's death, it is necessary 
to determine if any service-connected disability was a 
contributing factor in the Veteran's death.  The record 
indicates that the Veteran was receiving treatment in a VA 
hospital when he died, most notably for colon mass and end-
stage Alzheimer's disease.  The Veteran, in the months before 
he died, was suffering primarily from chronic obstructive 
pulmonary disease and Alzheimer's disease and was 
hospitalized in May 2007 for pneumonia.  It was noted during 
this hospitalization that he had abdominal pains and x-rays 
revealed a possible colon mass, as well as possible 
metastatic lung cancer with suspicious nodules in the right 
lung base.  Specifically x-rays taken on May 15, 2007 
revealed that the distal colon at the level of the descending 
and sigmoid colon appeared narrow with the sigmoid colon 
decompressed distally with a thick wall indicating a 
partially obstructing sigmoid colonic mass.  Additionally the 
x-rays revealed an area of atelectasis versus infiltrate in 
the right lower lobe of the lungs with small subcentimeter 
nodules that could represent metastatic deposits, if the 
suspicious area in colon was determined to be carcinoma.  X-
rays taken in the days following continue to provide the same 
impression.  It was decided that testing to determine the 
exact diagnosis would have to wait until the Veteran was in 
better health, however, this never occurred.  The Board notes 
that there was no autopsy performed, per request of the 
appellant.  However, the Board notes, a VA examiner did 
review the Veteran's VA medical records, specifically the VA 
hospital records, to determine if the Veteran's colon mass 
was related to his service-connected colitis.  The examiner 
determined that there was not enough information to establish 
the existence of cancer in the colon, or whether the nodules 
in the lung were metastasis.  Tests necessary to confirm the 
presence of a mass were not conducted while the Veteran was 
alive and without an autopsy, there was no way to confirm the 
existence of any specific pathology.  As such, the Board 
finds that there is no medical evidence of a link between the 
Veteran's service-connected colitis and the respiratory 
failure caused by the colon mass that led to the Veteran's 
death.  

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
competent medical evidence shows that the Veteran died from a 
colon mass which led to respiratory failure.  Additionally, 
there is no evidence that the Veteran's death was directly 
due to military service.  As such, the preponderance of the 
evidence is against the appellant's claim for service 
connection for cause of death, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Burial Benefits 

VA may pay a sum not exceeding $300 for funeral and burial 
expenses, as well as a $300 plot allowance, for a deceased 
Veteran who, at the time of death, was in receipt of 
compensation or pension.  38 U.S.C.A. § 2302, 2303 (West 
2002).  Moreover, if the Veteran's death is the result of a 
service-connected disability, VA shall pay the funeral and 
burial expenses in an amount not to exceed $2,000.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2009).

If a Veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  If a Veteran's death is not 
service-connected, entitlement is based upon the following 
conditions:  (1) at the time of death, the Veteran was in 
receipt of pension or compensation; or, (2) the Veteran had 
an original or reopened claim for either benefit pending at 
the time of the Veteran's death; and in the case of an 
original claim there is sufficient evidence of record on the 
date of the Veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
Veteran's death, and in the case of a reopened claim there is 
sufficient prima facie evidence of record on the date of the 
Veteran's death to indicate that the deceased would have been 
entitled to compensation or pension prior to date of death; 
or (3) the deceased was a Veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of 
duty, and the body of the deceased is being held by a State.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).
When a Veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:  (1) The 
deceased Veteran is eligible for burial in a national 
cemetery;  (2)The Veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States;  (3) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

By letter dated July 2007 to the appellant, the record 
reflects that the RO paid a total of $1,110 for the Veteran's 
funeral and burial expenses.  As the Board has denied the 
claim of entitlement for service connection for the cause of 
the Veteran's death, the appellant's claim of entitlement for 
increased burial benefits must be denied.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


